Citation Nr: 0520781	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  04-06 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than February 10, 
2003 for a 10 percent rating for a left eyelid and scalp 
shrapnel wound scar with retained foreign bodies.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1952 to March 1954.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the San Diego, California Regional Office 
(RO) of the Department of Veterans Affairs (VA) which in 
granting a 10 percent rating for the veteran's left eyelid 
shell fragment wound (sfw) scar assigned February 10, 2003 as 
the effective date for the increase.  An informal hearing was 
held at the RO in April 2004.

In his February 2004 Form 9, the veteran may be raising a 
claim of clear and unmistakable error (CUE) in a November 
1954 rating decision which had rated the scar 0 percent.  
Such claim has not yet been addressed by the RO.  It is not 
inextricably intertwined with the matter addressed herein (as 
will be discussed in greater detail below), and is referred 
to the RO for clarification and any appropriate action. 


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for a left 
eyelid sfw scar  was received on February 10, 2003; the RO 
increased the rating to 10 percent effective from that date 
based on findings on an examination in April 2003.

2.  There is no competent (medical) evidence that in the year 
prior to February 10 2003, the scar was moderate, 
disfiguring, tender, painful, or limited any function.


CONCLUSION OF LAW

An effective date prior to February 10, 2003 is not warranted 
for the assignment of a 10 percent rating for the veteran's 
left eyelid sfw scar.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The 
VCAA and implementing regulations apply in the instant case, 
and the requirements therein appear met.

The veteran was provided VCAA notice in April 2003 and April 
2005 letters from the RO and in a February 2004 statement of 
the case (SOC).   He was properly (See VAOPGCPREC 8-2003 
(Dec. 2003)) provided VCAA notice on the "downstream" issue 
of the effective date for an increased rating by the February 
2004 SOC and an April 2005 supplemental SOC (SSOC).   The 
June 2003 rating decision, the February 2004 SOC and the 
April 2005 SSOC notified him of everything required, and he 
has had ample opportunity to respond/supplement the record.  

Regarding content of notice, the June 2003 rating decision 
and the February 2004 SOC informed the veteran of what the 
evidence showed and of the controlling law and regulations.  
He was advised in the April 2003 letter of his and VA's 
responsibilities in claims development and the February 2004 
SOC advised him of what the evidence must show to establish 
entitlement to an earlier effective date. Everything 
submitted to date has been accepted for the record and 
considered.  While the veteran was not advised verbatim to 
submit everything he had pertaining to his claim, the April 
2005 letter asked him to provide any other evidence or 
information that would support his claim.  This was 
equivalent to advising him to submit everything pertinent.  
Regardless, given the nature of the issue being addressed, he 
would have nothing to provide, as the dispositive evidence 
would necessarily be evidence of record (or constructively of 
record).

Regarding the duty to assist, VA asked the veteran to 
identify any VA or private medical records that would support 
his claim.  He has not identified any pertinent evidence 
outstanding.  Development is complete.  VA's duties to notify 
and assist are met.

II.  Factual Background

The veteran sustained a shrapnel wound in service.  On 
service separation examination in March 1954 the injury was 
noted, and it was also noted that shrapnel was still present.  
However, clinical evaluation of the head, face, and neck and 
skin was normal.

In a claim received in September 1954, the veteran sought 
service connection for a shrapnel injury to the left eye.  On 
October 1954 VA examination a barely visible scar was noted 
on the left upper eyelid.  The lid was slightly swollen; 
there was no induration.  The veteran stated that it ached at 
times.  The diagnosis was small scar on left eyelid; slightly 
swollen lid; no pathology found.

A 1954 rating decision granted service connection for left 
upper eyelid wound scar (rated 0 percent).  The veteran was 
advised of the decision, and of his appellate rights by 
letter of December 1, 1954.  He did not appeal the decision, 
and it became final.  

In a claim received February 10, 2003 claim, the veteran 
sought an increased rating for the left eyelid scar and asked 
to be examined.  On the basis of examination(s) in April and 
May 2003, the RO granted an increased (10 percent) rating for 
the scar, effective February 10, 2003, the date his claim for 
increase was received.  

In his July 2003 notice of disagreement, the veteran appealed 
the effective date of the increase, contending that it should 
date back to the time he was wounded in 1953.  

At an April 2004 informal hearing at the RO, the veteran 
testified that when he was examined at a VA facility just 
after service, he was incorrectly informed that he had only 
10 percent disability and that in order to be compensated, he 
would need to have 20 percent disability.  He also indicated 
that his condition was basically just as severe in 1954 as it 
was at the time of the hearing.    

III.  Criteria and Analysis

The effective date of an award based on a claim for increase 
is generally the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  An exception to this rule 
provides that the effective date of an award for increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. §  5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal 
claim is received within one year of an informal claim, it 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155. The report of an 
examination or hospitalization may constitute an informal 
claim for increase when the report relates to examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b)(1).

At the outset, it is noteworthy that the disability at issue 
was rated noncompensable by a November 1954 rating decision 
which was not appealed, and is final based on the evidence 
then of record (unless the decision is found to have involved 
CUE).  38 U.S.C.A. §§ 7105, 5109A.  Although the veteran 
alleges he was improperly advised that the disability had to 
be rated 20 percent to be compensated, the notice letter of 
the decision, mailed/dated December 1, 1954 specifically 
advised the veteran that for a disability to be compensable 
it had to be 10 percent or more disabling, which his was not.  
Furthermore, while the veteran may be alleging CUE in the 
November 1954 rating decision (Such is not clear.  See Feb 
17, 2004 dated VA Form 1-9), such claim has not yet been 
addressed by the RO, and the Board does not have jurisdiction 
in the matter.  It is not inextricably intertwined with the 
instant appeal because the determination herein does not 
foreclose consideration of CUE in the November 1954 rating 
decision.  The two matters are considered under separate and 
distinct criteria.  

After the veteran was advised of the November 1954 rating 
decision, the next communication from the veteran of record 
is his claim for increase received on February 10, 2003.  
Pursuant to his request, the veteran was then afforded a VA 
examination in April 2003 that provided the basis for the 
grant of a 10 percent rating.  The record subsequent to the 
November 1954 rating decision contains no earlier medical 
evidence from which it can be factually ascertained that the 
sfw scar was disabling to a compensable degree.  There is no 
treatment record showing the scar was moderate, disfiguring, 
tender, painful, or impaired any function.  In fact there are 
no medical records at all pertaining to this disability 
during the interim between the VA examination in 1954 and the 
VA examination in April 2003.   

Since the VA examination showing disability warranting a 
compensable rating took place after the veteran's claim for 
increase was received, under 38 C.F.R. § 3.400, the earliest 
effective date that can be granted for the increase is the 
date of receipt of the claim for increase, February 10, 2003.  
Given the circumstances, the governing law and regulation, 
cited above, provide no legal basis for a grant of the 
benefit sought.  

The critical facts (i.e., that the claim for increase was 
received February 10, 2003; that there was no claim for 
increase filed between December 1954 and February 10, 2003; 
and that there are no medical records showing that the left 
eyelid sfw scars was disabling in the year prior to February 
10, 2003) are not in dispute.  The law is dispositive, and 
the appeal for an earlier effective date must be denied.   






ORDER

An effective date prior to February 10, 2003 for the grant of 
a 10 percent rating for a left eyelid sfw scar (with retained 
shrapnel) is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


